Citation Nr: 0826669	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-43 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss in the 
left ear.

2.  Entitlement to service connection for chronic otitis 
media in the right ear, to include the residuals of such 
disorder.

3.  Entitlement to service connection for obstructive sleep 
apnea.

4.  Entitlement to an initial compensable rating for hearing 
loss in the right ear.

5.  Entitlement to special monthly compensation for hearing 
loss.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1980 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service 
connection for hearing loss in the left ear, chronic otitis 
media in the right ear, and obstructive sleep apnea, granted 
noncompensable service connection for hearing loss in the 
right ear and denied an initial compensable rating, and 
denied special monthly compensation for hearing loss.  In 
January 2007, the Board remanded the claims for additional 
development.

In January 2007, the veteran raised a new claim of 
entitlement to service connection for Eustachian tube 
dysfunction of the right ear.  The Board refers this claim to 
the RO for appropriate action.

The claim of entitlement to service connection for 
obstructive sleep apnea is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's hearing loss in the left ear first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

2.  The veteran has a retracted right tympanic membrane and 
extensive sclerosis of the right mastoid as a result of 
recurrent in-service otitis media of the right ear.

3.  Since December 20, 2003, the veteran's service-connected 
hearing loss of the right ear has been manifested by no more 
than auditory acuity level III.  The hearing loss in his left 
ear is not service-connected.

4.  The veteran is not deaf, having absence of air and 
conduction, in either the right or left ear.


CONCLUSIONS OF LAW

1.  Hearing loss in the left ear was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 3.385 
(2007).

2.  A retracted right tympanic membrane and extensive 
sclerosis of the right mastoid were incurred in service as a 
result of recurrent otitis media of the right ear.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.308, 3.309, 
3.385 (2007).

3.  The criteria for a compensable rating for hearing loss in 
the right ear have not been met since December 20, 2003, the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, 4.87, Tables VI, VII, 
Diagnostic Code (DC) 6100 (2007).  

4.  The criteria for special monthly compensation based upon 
deafness of both ears, having absence of air and bone 
conduction, have not been met.  38 U.S.C.A. § 1114(k) (West 
2002); 38 C.F.R. § 3.350(a)(5) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including sensorineural hearing loss, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2007).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service; 
both of these inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).

A.	Left Ear Hearing Loss

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of these 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2007).

The veteran has been service-connected for hearing loss in 
the right ear that developed as a result of recurrent 
infection.  He asserts that he developed hearing loss in the 
left ear as a result of exposure to acoustic trauma in 
service as a result of duties as a member of the Helicopter 
Crash and Recovery Team, in which he participated in over 500 
flight deck evolutions.  He additionally asserts that he was 
exposed to acoustic trauma as a result of duties involving 
overhauling the U.S.S. Jouett.  He contends that this 
in-service exposure to acoustic trauma caused his current 
left ear hearing loss.  

The veteran's service medical records do not show clinical 
evidence of left ear hearing loss at any time during active 
service.  His service records additionally do not demonstrate 
that he participated in combat.  As there is no evidence that 
the veteran participated in combat, he may not be presumed to 
have been exposed to acoustic trauma in service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Even if the veteran was, however, 
exposed to acoustic trauma in service, a nexus between his 
current disability and the in-service exposure to acoustic 
trauma must be shown.

The veteran asserts that he initially experienced hearing 
loss in his left ear after his period of active service.  The 
first post-service medical evidence showing treatment for 
hearing loss is not dated until December 2003, when on VA 
examination the veteran reported noticing that sounds were 
muffled.  Audiometric examination at that time revealed mild 
sensorineural hearing loss in the left ear.  The examiner 
opined that the hearing loss in the right ear was likely the 
result of recurrent ear infections in service, but did not 
comment as to the etiology of the hearing loss in the left 
ear.  There are no further treatment records related to 
hearing loss until February 2005, when the veteran again 
underwent VA audiological examination.  At that time, the 
veteran reported a worsening of his hearing loss, 
bilaterally.  The veteran's audiometric test results at that 
time were determined to be unreliable, however, and no 
etiological opinion as to his left ear hearing loss was 
provided.  

The final record of treatment pertaining to hearing loss is 
dated in March 2007, when the veteran again underwent VA 
audiological examination.  The audiometric testing results 
were again determined to be unreliable, due to discrepancies 
between the puretone thresholds and the speech recognition 
ability.  No opinion was provided.  In an October 2007 
addendum to the examination, the examiner addressed whether 
the veteran's left ear hearing loss, as demonstrated on VA 
examination in February 2005, was related to his period of 
active service.  In determining that the left ear hearing 
loss was not related to his service, or to any incident 
therein, the examiner reasoned that because the veteran's 
left ear hearing was normal on audiometric testing both 
during and at separation from service, his current left ear 
hearing loss, whether of organic or inorganic origin, was not 
related to his service, or to acoustic trauma sustained 
therein.  Medical literature regarding noise-induced hearing 
loss cites several characteristics of sensorineural hearing 
loss, including that "once the exposure to noise is 
discontinued, there is no significant further progression of 
hearing loss as a result of noise exposure."  Because the 
veteran's left ear hearing loss did not manifest until many 
years after his exposure to noise in service, his current 
left ear hearing loss was not likely related to his active 
service.

Given the length of time between his separation from service 
and the initial record of diagnosis, the veteran is not 
entitled to service connection for left ear hearing loss on a 
presumptive basis.  Further, in view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's left ear hearing 
loss.  Rather, the evidence of record only weighs against 
such a finding.  Thus, service connection for left ear 
hearing loss is not warranted.

The Board has considered the veteran's assertions that his 
left ear hearing loss is related to his service.  However, to 
the extent that the veteran ascribes his current left ear 
hearing loss to exposure to noise in service, his opinion is 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles).  While the 
veteran purports that his symptoms after service support the 
current diagnosis by a medical professional, his statements 
alone are not competent to provide the medical nexus and a 
medical professional has not made this connection.  Thus, the 
veteran's lay assertions are not competent or sufficient.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current left ear hearing loss first manifested 
many years after service and is not related to his active 
service or any incident therein.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection for left ear hearing loss, the claim must be 
denied.  

B.  Chronic Otitis Media of the Right Ear

The service medical records reflect numerous records of 
treatment for recurrent otitis media of the right ear.  He 
has been granted service connection for hearing loss in the 
right ear, related to his history of recurrent right otitis 
media.

Post-service medical records do not demonstrate treatment for 
otitis media of the right ear.  However, on VA examination in 
December 2003, he was noted to have a pinhole retraction of 
the right tympanic membrane, with some purulent honey-colored 
crust.  Additionally, his right tympanic membrane was found 
to be nonmobile.  Private treatment records dated in December 
2005 show that the veteran was found to have a retracted 
tympanic membrane and extensive sclerosis of the right 
mastoid, as a result of his history of recurrent right otitis 
media.

While there is no clinical evidence of otitis media of the 
right ear since the veteran's separation from service, it 
appears that he has residuals of recurrent otitis media, 
including a nonmobile, retracted right tympanic membrane, and 
extensive sclerosis of the right mastoid.  As these residuals 
have been related to the otitis media of the right ear during 
service, service connection for recurrent right otitis media, 
or the residuals thereof, is warranted.  

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(2007).

If impaired hearing is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I.  38 C.F.R. 
§§ 3.383(a)(3), 4.85(f) (2007).  Here, the veteran's left ear 
is not service-connected.  Therefore, his left ear will be 
assigned a designation of Roman Numeral I.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing, as defined in 
38 C.F.R. § 4.86 (2007).  Under these provisions, when the 
pure tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
is 30 decibels or more at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
Numeral designation for hearing impairment form either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  In this case, the 
veteran's test results for the right ear do not meet the 
criteria for the alternate rating method, and thus his left 
ear hearing loss will only be rated by the usual method.  

Treatment records associated with the claims file do not show 
that the veteran has undergone audiological testing since the 
effective date of service connection, aside from VA 
audiological evaluation.

On VA audiological examination in December 2003, the pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
45
50
LEFT
30
35
20
30
35

The averages were 49 in the right ear and 30 in the left ear.  
Speech recognition ability was 80 percent in the right ear, 
and 88 percent in the left ear.

The veteran additionally underwent VA audiological evaluation 
in February 2005 and March 2007.  However, on both of these 
occasions, the veteran's audiometric test results were 
determined to be unreliable, due to discrepancies between the 
puretone thresholds and the speech recognition ability.  As a 
result, his test results were not recorded on either 
occasion.  The Board acknowledges the veteran's assertion 
that he was not uncooperative during either the February 2005 
or March 2007 evaluation.  However, he has already been 
afforded an additional audiological examination, in March 
2007, at which time it was again determined that his test 
results were unreliable.  Due to the veteran's failure to 
comply with the instructions given to him at either the 
February 2005 or March 2007 evaluation, the Board does not 
have before it data that would have been helpful in 
evaluating his claim.  Significantly, the duty to assist is 
not a one-way street.  If a veteran wishes help in developing 
his claim, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

Because the veteran's left ear is not service connected, his 
left ear is designated a Roman Numeral I.  38 C.F.R. 
§§ 3.383(a), 4.85(f).  For the right ear, the average pure 
tone thresholds of 49 decibels, along with a speech 
discrimination percentage of 80 percent, warrants 
designations of Roman Numeral III under Table VI of 38 C.F.R. 
§ 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right 
ear is Roman Numeral III, and the left ear is Roman Numeral 
I, the appropriate rating is 0 percent under DC 6100.  

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected right ear 
hearing loss.  However, according to the December 2003 
audiometric test results, as compared to the rating criteria, 
an increased rating may not be granted. 

The potential application of various provisions of the 
regulations have been considered, whether or not they were 
raised by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board has considered whether this case 
warrants referral for consideration of an extraschedular 
rating pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The Board finds that the evidence of record does not present 
"an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
right ear hearing loss disability has necessitated frequent 
periods of hospitalization or that his right ear hearing loss 
disability alone produces marked interference with his 
employability.

Special Monthly Compensation

Special monthly compensation under the provisions of 38 
U.S.C.A. § 1114(k) is payable if a veteran, as the result of 
service-connected disability, has, inter alia, deafness in 
both ears, with no air or bone conduction.  38 C.F.R. § 
3.350(a)(5).  Deafness of both ears, having absence of air 
and bone conduction, will be held to exist where examination 
in a Department of Veterans Affairs authorized audiology 
clinic under current testing criteria shows bilateral hearing 
loss is equal to or greater than the minimum bilateral 
hearing loss required for a maximum rating evaluation under 
the rating schedule.  Id.

Here, the veteran is service-connected for the hearing loss 
in one ear only.  Neither his service-connected, nor 
nonservice-connected ear is deaf, having absence of air or 
bone conduction.  On VA audiological examination in December 
2003, the most recent date as of which reliable audiometric 
data was obtained, the veteran had puretone thresholds as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
45
50
LEFT
30
35
20
30
35

The averages were 49 in the right ear and 30 in the left ear.  
Speech recognition ability was 80 percent in the right ear, 
and 88 percent in the left ear.

The veteran additionally underwent VA audiological evaluation 
in February 2005 and March 2007.  However, on both of these 
occasions, the veteran's audiometric test results were 
determined to be unreliable, due to discrepancies between the 
puretone thresholds and the speech recognition ability.  As a 
result, his test results were not recorded on either 
occasion.  Significantly, the veteran was not found to be 
deaf in either ear on either occasion.  

As the veteran is not service-connected for hearing loss in 
both the right ears, and neither the right or the left ear is 
deaf, having absence of air and conduction, special monthly 
compensation for hearing loss (deafness in both ears) is not 
warranted.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2003, December 
2004, and January 2007; rating decisions in May 2004, June 
2004, and May 2005; statements of the case in November 2004, 
March 2006, January 2008; and supplemental statements of the 
case in June 2005 and March 2006.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims regarding hearing loss.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for recurrent otitis media of the right 
ear, to include the residuals thereof, is granted.

An initial compensable rating for hearing loss in the right 
ear is denied.

Special monthly compensation for hearing loss is denied.

REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for 
obstructive sleep apnea.

In January 2007, the Board remanded the claim for service 
connection for obstructive sleep apnea in effort to obtain an 
opinion regarding the etiology of the veteran's obstructive 
sleep apnea.  On VA examination in April 2005, the examiner 
noted that additional laboratory tests were required in order 
to determine the etiology of the veteran's obstructive sleep 
apnea.  Because those tests had not been conducted, the Board 
remanded for the purpose of scheduling those tests.  The 
Board noted that aside from the laboratory testing, an 
additional physical examination of the veteran was not 
required.  On remand, a February 2007 opinion regarding the 
etiology of the veteran's obstructive sleep apnea was 
obtained.  However, the additional laboratory testing was not 
completed.  As a result, the etiological opinion is 
inadequate, because it was not based upon the information 
requested.  Because the opinion obtained is inadequate for 
rating purposes and an additional remand for an etiological 
opinion is necessary.  

In this regard, the veteran has raised new theories regarding 
the etiology and initial manifestation of his obstructive 
sleep apnea.  First, the veteran has submitted medical 
literature that shows a causal link between sinus bradycardia 
and obstructive sleep apnea.  He asserts that because he was 
found to have sinus bradycardia in service, this is 
persuasive evidence indicating that he also had undiagnosed 
obstructive sleep apnea in service.  At the very least, he 
contends that this evidence demonstrates an in-service 
precursor to the development of obstructive sleep apnea.  The 
veteran has also submitted medical literature which 
demonstrates a causal relationship between exposure to 
contaminants and the subsequent development of obstructive 
sleep apnea.  The veteran asserts in the alternative that he 
was exposed to such contaminants as a result of his 
involvement in the overhaul of the U.S.S. Jouett, and that he 
developed obstructive sleep apnea as a result.  The examiner 
should address these theories in the etiological opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for thyroid, 
anemia, and renal function testing, in 
addition to any other laboratory 
testing deemed necessary to determine 
the etiology of his obstructive sleep 
apnea.  

2.  Then, arrange for an appropriate VA 
examiner to review the test results and 
the veteran's claims folder in 
determining the likely etiology of his 
obstructive sleep apnea.  No further 
examination of the veteran is 
necessary, unless the examiner 
determines otherwise.  The reviewing 
examiner should specifically opine as 
to the following:

a.  Is it as likely as not (50 
percent probability or greater) that 
the veteran's obstructive sleep apnea 
first manifested in service?  

b.  Is it as likely as not (50 
percent probability or greater) that 
the veteran's obstructive sleep apnea 
is causally related to the sinus 
bradycardia demonstrated in service?

c.  Is it as likely as not (50 
percent probability or greater) that 
the veteran's obstructive sleep apnea 
is causally related to exposure to 
contaminants as a result of 
overhauling the U.S.S. Jouett?

		The rationale for all opinions must be 
provided.

3.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for obstructive 
sleep apnea.  If further action remains 
adverse to the veteran, provide the 
veteran with a supplemental statement 
of the case and allow the appropriate 
opportunity to respond.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


